 


110 HR 2447 IH: Energy and Environment Block Grant Act of 2007
U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2447 
IN THE HOUSE OF REPRESENTATIVES 
 
May 23, 2007 
Mr. Wynn (for himself, Mr. Turner, Mr. Engel, Mr. Pallone, Mr. Kennedy, Mr. Inslee, Mr. Butterfield, Mr. Weiner, Mr. Hastings of Florida, and Mr. Carnahan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To establish an Energy and Environment Block Grant Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Energy and Environment Block Grant Act of 2007. 
2.FindingsThe Congress finds the following: 
(1)Based on a recent United Nations report, the world scientific community now agrees that global warming is caused by the emission of greenhouse gases from human behavior and activity. 
(2)The United States, while representing less than 5 percent of the world’s population, releases a projected 25 percent of all greenhouse gases emitted worldwide. 
(3)Local governments are particularly well positioned to develop, implement, and promote energy efficiency and greenhouse gas reduction strategies at the community level, as part of a comprehensive national strategy to address global warming. 
(4)The release of significant amounts of greenhouse gases occurs as a result of energy consumed by buildings and homes, and 39,300,000 new homes and 20,000,000,000 square feet of commercial office space are projected to be constructed between 2007 and 2031.  
(5)Local governments, through revised building codes, building inspection, and the promotion of energy efficient retrofits and conservation measures, are uniquely positioned to work with their local business communities to encourage energy efficiency and greenhouse gas reduction strategies within the building construction and management sectors. 
(6)The development of community-based conservation programs that reduce the usage of energy in homes and transportation will yield immediate and significant reductions of a jurisdiction’s overall carbon emissions. Many cities have already signed Climate Protection Agreements, including a goal of all buildings being carbon neutral by 2030. 
(7)Local governments control or influence land use, transportation, and development planning that directly impacts the design of a community, a major factor in the amount of greenhouse gases emitted.  
(8)The development of local energy and environment comprehensive plans will provide local governments the strategies they need to establish specific energy efficiency and greenhouse gas emission reduction goals and milestones. 
3.DefinitionsFor purposes of this Act— 
(1)the term eligible entity means a State or an eligible unit of local government within a State; 
(2)the term eligible unit of local government means— 
(A)a city with a population of at least 50,000; and 
(B)a county with a population of at least 200,000; 
(3)the term greenhouse gas means— 
(A)carbon dioxide; 
(B)methane; 
(C)nitrous oxide; 
(D)hydrofluorocarbons; 
(E)perfluorocarbons; 
(F)sulfur hexafluoride; and 
(G)any other anthropogenically-emitted gas that is determined by the Secretary, after notice and comment, to contribute to global warming to a non-negligible degree; 
(4)the term Secretary means the Secretary of Energy; and  
(5)the term State means one of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and any other commonwealth, territory, or possession of the United States. 
4.Establishment of programThe Secretary shall establish an Energy and Environment Block Grant Program to make block grants to eligible entities as provided in this Act. 
5.Allocations 
(a)In generalOf the funds appropriated for making grants under this Act for each fiscal year, the Secretary shall allocate 70 percent to be provided to eligible units of local government as provided in subsection (b) and 30 percent to be provided to States as provided in subsection (c). 
(b)Eligible units of local governmentThe Secretary shall provide grants to eligible units of local government according to a formula giving equal weight to— 
(1)population, according to the most recent available Census data; and 
(2)daytime population, or another similar factor such as square footage of commercial, office, and industrial space, as determined by the Secretary. 
(c)StatesThe Secretary shall provide grants to States according to a formula based on population, according to the most recent available Census data. 
(d)Publication of allocation formulasNot later than 90 days before the beginning of any fiscal year in which grants are to made under this Act, the Secretary shall publish in the Federal Register the formulas for allocation described in subsection (b)(1) and (b)(2). 
6.Eligible activitiesFunds provided through a grant under this Act may be used for the following activities: 
(1)Development and implementation of an Energy Efficiency and Climate Protection Strategy under section 8 or 9. 
(2)Retaining technical consultant services to assist an eligible entity in the development of such Strategy, including— 
(A)estimation of the 1990 levels of greenhouse gas emissions within the jurisdiction of the eligible entity; 
(B)determination of baseline greenhouse gas emissions for 2006 or the most recent year for best available data; 
(C)formulation of energy efficiency and greenhouse gas emission reduction goals; 
(D)identification of strategies to meet such goals through major emitters of greenhouse gases; 
(E)identification of strategies to encourage behavioral changes among the populace that will help achieve such goals; 
(F)development of methods to measure progress in achieving such goals; 
(G)development and preparation of annual reports to the citizenry of the eligible entity’s energy efficiency and greenhouse gas reduction strategies and goals, and progress in achieving them; 
(H)analysis of potential mitigation strategies to offset the negative environmental impacts of global warming on the community; and 
(I)other services to assist in the implementation of the Energy Efficiency and Climate Protection Strategy. 
(3)Conducting energy audits. 
(4)Development and implementation of weatherization programs. 
(5)Creation of financial incentive programs for energy efficiency retrofits, including zero-interest or low-interest revolving loan funds. 
(6)Grants to nonprofit organizations and governmental agencies for energy retrofits. 
(7)Development and implementation of energy efficiency programs and technologies for buildings and facilities of nonprofit organizations and governmental agencies. 
(8)Development and implementation of building and home energy conservation programs, including— 
(A)design and operation of the programs; 
(B)research on the most effective methods for achieving maximum participation and efficiency rates; 
(C)public education; 
(D)measurement protocols; and 
(E)identification of energy efficient technologies. 
(9)Development and implementation of transportation fuel conservation programs, including— 
(A)promotion of public transit ridership; 
(B)car pooling; 
(C)reduction of vehicle miles traveled; 
(D)increase in trip efficiencies; 
(E)use of flex time by employers; 
(F)satellite work centers; and 
(G)other measures that have the effect of increasing fuel efficiencies and decreasing fuel consumption. 
(10)Development and implementation of alternative fuel technologies in public fleets that result in significant greenhouse gas emission reductions, including the retrofitting of diesel bus fleets with high technology exhaust filters and the purchase of zero-emission hydrogen fuel cell buses. 
(11)Development and implementation of alternative fuel infrastructure that results in significant reductions in greenhouse gas emissions.  
(12)Development and implementation of intelligent transportation systems designed to reduce congestion and related greenhouse gas emissions. 
(13)Development and implementation of building codes and inspection services for public, commercial, industrial, and single and multifamily residential buildings to promote energy efficiency. 
(14)Application and implementation of alternative energy and energy distribution technologies that significantly increase energy efficiency and reduce greenhouse gas emissions, including solar, wind, geothermal, district heating and cooling systems, and other renewable energy resources. 
(15)Development and promotion of land use guidelines or requirements that result in energy efficiency and greenhouse gas emission reductions, including mixed use development, transit-oriented development, active living land use planning, and alternative transportation infrastructure such as bike lanes and pathways, pedestrian-oriented transportation, and parking for alternative forms of transportation.  
(16)Promotion of greater participation and efficiency rates for material conservation programs, including source reduction, recycling, and recycled content procurement programs that lead to increases in energy efficiency and reductions in greenhouse gas emissions. 
(17)Establishment of an office to assist in the development and implementation of the Energy Efficiency and Climate Protection Strategy. 
7.Ineligible activitiesFunds provided through a grant under this Act may be not used for the following activities: 
(1)Purchase or leasing of equipment or vehicles for the private sector. 
(2)Purchase of pollution control equipment for private electric utilities. 
8.Requirements for eligible units of local government 
(a)Proposed strategyNot later than 1 year after being awarded a grant under this Act, an eligible unit of local government shall submit to the Secretary a proposed Energy Efficiency and Climate Protection Strategy which establishes goals for increased energy efficiency and reduction of greenhouse gas emissions in the jurisdiction of the eligible units of local government. The Strategy shall include plans for the use of funds received under the grant to assist the eligible unit of local government in the achievement of such goals, consistent with sections 6 and 7. In developing such a Strategy, an eligible unit of local government shall take into account any plans for the use of funds by adjoining eligible units of local governments funded under this Act. 
(b)ApprovalThe Secretary shall approve or disapprove a proposed Strategy submitted under subsection (a) not later than 90 days after receiving it. If the Secretary disapproves a proposed Strategy, the Secretary shall provide to the eligible unit of local government the reasons for such disapproval. The eligible unit of local government may revise and resubmit the Strategy, as many times as required, until approval is granted. 
(c)Funding for preparation of strategy 
(1)In generalUntil the Secretary has approved a proposed Energy Efficiency and Climate Protection Strategy under subsection (b), the Secretary shall only disburse to an eligible unit of local government $200,000 or 20 percent of the grant, whichever is greater, which may be used only for preparation of the Strategy.  
(2)Remainder of fundsThe remainder of an eligible unit of local government’s grant funds awarded but not disbursed under paragraph (1) shall remain available and shall be disbursed by the Secretary upon approval of the Strategy. 
(d)Limitations on use of fundsOf the amounts provided through a grant under this Act, an eligible unit of local government may use— 
(1)not more than 10 percent, or $75,000, whichever is greater, for administrative expenses, not including expenses needed to meet reporting requirements under this Act; 
(2)not more than 20 percent, or $250,000, whichever is greater, for the establishment of revolving loan funds; and 
(3)not more than 20 percent, or $250,000, whichever is greater, for subgranting to nongovernmental organizations for the purpose of assisting in the implementation of the Energy Efficiency and Climate Protection Strategy. 
(e)Annual reportNot later than 2 years after receipt of the first disbursement of funds from a grant awarded under this Act, and annually thereafter, an eligible unit of local government shall submit a report to the Secretary on the status of the Strategy’s development and implementation, and, where practicable, a best available assessment of energy efficiency gains and greenhouse gas reductions within the jurisdiction of the eligible unit of local government. 
9.Requirements for States 
(a)Allocation of grant fundsA State receiving a grant under this Act shall use at least 70 percent of the funds received to provide subgrants to units of local government in the State that are not eligible units of local government. The State shall make such subgrant awards not later than 6 months after approval of the State’s Strategy under subsection (c). 
(b)Proposed strategyNot later than 120 days the date of enactment of this Act, each State shall submit to the Secretary a proposed Energy Efficiency and Climate Protection Strategy which establishes a process for making subgrants described in subsection (a), and establishes goals for increased energy efficiency and reduction of greenhouse gas emissions in the jurisdiction of the State. The Strategy shall include plans for the use of funds received under a grant under this Act to assist the State in the achievement of such goals, consistent with sections 6 and 7. 
(c)ApprovalThe Secretary shall approve or disapprove a proposed Strategy submitted under subsection (b) not later than 90 days after receiving it. If the Secretary disapproves a proposed Strategy, the Secretary shall provide to the State the reasons for such disapproval. The State may revise and resubmit the Strategy, as many times as required, until approval is granted. 
(d)Funding for preparation of strategy 
(1)In generalUntil the Secretary has approved a proposed Energy Efficiency and Climate Protection Strategy under subsection (b), the Secretary shall only disburse to a State $200,000 or 20 percent of the grant, whichever is greater, which may be used only for preparation of the Strategy.  
(2)Remainder of fundsThe remainder of a State’s grant funds awarded but not disbursed under paragraph (1) shall remain available and shall be disbursed by the Secretary upon approval of the Strategy. 
(e)Limitations on use of fundsOf the amounts provided through a grant under this Act, a State may use not more than 10 percent for administrative expenses. 
(f)Annual reportsA State shall annually report to the Secretary on the development and implementation of its Strategy. Each such report shall include— 
(1)a status report on the State’s subgrant program described in subsection (a); 
(2)a best available assessment of energy efficiency gains and greenhouse gas reductions achieved through the State’s Strategy; and 
(3)specific energy efficiency and greenhouse gas reduction goals for future years. 
10.Review and evaluationThe Secretary may review and evaluate the performance of grant recipients, including by performing audits, and may deny funding to such grant recipients for failure to properly adhere to— 
(1)the Secretary’s guidelines and regulations relating to the program under this Act, including the misuse or misappropriation of funds; or 
(2)the grant recipient’s Strategy. 
11.Office of Energy and Environmental Block Grants 
(a)EstablishmentThe Secretary shall establish an Office of Energy and Environmental Block Grants to administer the program under this Act. The Director of the Office shall have the title of Assistant Secretary for Energy Efficiency and Climate Protection. 
(b)State and local advisory committeeThe Office shall establish a State and Local Advisory Committee to provide it advice regarding the administration, direction, and evaluation of the program under this Act, and to assist in developing priorities for the Research, Technical Assistance, and Education Program established under section 12. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for administrative expenses of the Office established under subsection (a)— 
(1)$20,000,000 for fiscal year 2008; 
(2)$20,000,000 for fiscal year 2009; 
(3)$25,000,000 for fiscal year 2010; 
(4)$25,000,000 for fiscal year 2011; and 
(5)$30,000,000 for fiscal year 2012. 
12.Research, Technical Assistance, and Education Program 
(a)EstablishmentThe Office of Energy and Environmental Block Grants shall establish and carry out a Research, Technical Assistance, and Education Program to provide— 
(1)technical assistance to State and local governments; 
(2)public education programs; 
(3)demonstration of innovative energy efficiency and greenhouse gas reduction systems, technologies, and practices; and 
(4)research and development of effective measurement methodologies, methods for changing or influencing public participation in energy efficiency and greenhouse gas reduction programs, and other methods to increase public awareness of, and action on, the global warming crisis. 
(b)Eligible recipientsEligible recipients of assistance under this section shall include State and local governments, State and local government associations, public and private nonprofit organizations, and colleges and universities. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for carrying out this section $150,000,000 for each of the fiscal years 2008 through 2012.  
13.Authorization of appropriationsThere are authorized to be appropriated to the Secretary for grants under this Act— 
(1)$4,000,000,000 for fiscal year 2008; 
(2)$4,000,000,000 for fiscal year 2009; 
(3)$5,000,000,000 for fiscal year 2010; 
(4)$5,000,000,000 for fiscal year 2011; and 
(5)$6,000,000,000 for fiscal year 2012.  
 
